Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Changes to Board of Directors Melbourne , Australia, 8 December 2015 . Progen Pharmaceuticals Ltd (ASX: PGL, OTC: PGLA) (“Company”) today announces that Non-Executive Director, Dr Christopher Harvey, who was due to stand for election as a Director at this year’s Annual General Meeting on 7 December 2015, informed the Board that due to the overwhelming shareholder support for the new appointee directors, he decided he would not stand for election to the Board at the AGM. Further, for the same reasons Dr Hongjen Chang has resigned as a director effective at the conclusion of yesterday’s AGM. The Board warmly thanks both Dr Harvey and Dr Chang for their contributions, and wishes them the very best for their future endeavours. Further, as announced yesterday, the Board of Directors welcomes Dr Stanley Chang, Eugene Cheng, and Emily Lee as elected directors to the Board of Progen. The appendices 3X and 3Z in respect of the directors are attached to this announcement. ENDS About Progen Pharmaceuticals Ltd Progen Pharmaceuticals Limited is a biotechnology company committed to the discovery, development and commercialization of small molecule pharmaceuticals primarily for the treatment of cancer. Progen has built a focus and strength in anti-cancer drug discovery and development. www.progen-pharma.com For more information : Blair Lucas Company Secretary +61 7 3273 9133 +61 This release contains forward-looking statements that are based on current management expectations. These statements may differ materially from actual future events or results due to certain risks and uncertainties, including without limitation, risks associated with drug development and manufacture, risks inherent in the extensive regulatory approval process mandated by, amongst others, the United States Food and Drug Administration and the Australian Therapeutic Goods Administration, delays in obtaining the necessary approvals for clinical testing, patient recruitment, delays in the conduct of clinical trials, market acceptance of PI-88, PG545, and other drugs, future capital needs, general economic conditions, and other risks and uncertainties detailed from time to time in the Company’s filings with the Australian Securities Exchange and the United States Securities and Exchange Commission. Moreover, there can be no assurance that others will not independently develop similar products or processes or design around patents owned or licensed by the Company, or that patents owned or licensed by the Company will provide meaningful protection or competitive advantages. Appendix 3Z Final Director’s Interest Notice Rule 3.19A.3 Appendix 3Z Final Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001 . Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.3 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of director DR HONGJEN CHANG Date of last notice 20 November 2014 Date that director ceased to be director 7 December 2015 Part 1 – Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities Nil + See chapter 19 for defined terms. 11/3/2002 Appendix 3Z Page 1 Appendix 3Z Final Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest Innoventures Consultants Inc. Number & class of securities 120,000 unlisted options Part 3 – Director’s interests in contracts Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3Z Page 2 11/3/2002 Appendix 3Z Final Director’s Interest Notice Rule 3.19A.3 Appendix 3Z Final Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001 . Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.3 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of director DR CHRISTOPHER HARVEY Date of last notice 6 August 2015 Date that director ceased to be director 7 December 2015 Part 1 – Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities Nil + See chapter 19 for defined terms. 11/3/2002 Appendix 3Z Page 1 Appendix 3Z Final Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest Nil Number & class of securities Part 3 – Director’s interests in contracts Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3Z Page 2 11/3/2002 Appendix 3X Initial Director’s Interest Notice Rule 3.19A.1 Appendix 3X Initial Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001. Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.1 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of Director EMILY LEE Date of appointment 7 December 2015 Part 1 - Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities 91,207 ordinary fully paid shares + See chapter 19 for defined terms. 11/3/2002 Appendix 3X Page 1 Appendix 3X Initial Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest. Mercer Capital Pty Ltd Number & class of Securities 1,000,000 unlisted options Part 3 – Director’s interests in contracts Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3X Page 2 11/3/2002 Appendix 3X Initial Director’s Interest Notice Rule 3.19A.1 Appendix 3X Initial Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001. Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.1 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of Director EUGENE CHENG (YU-ZEN CHENG) Date of appointment 7 December 2015 Part 1 - Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities Nil + See chapter 19 for defined terms. 11/3/2002 Appendix 3X Page 1 Appendix 3X Initial Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest. Nil Number & class of Securities Part 3 – Director’s interests in contracts Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3X Page 2 11/3/2002 Appendix 3X Initial Director’s Interest Notice Rule 3.19A.1 Appendix 3X Initial Director’s Interest Notice Information or documents not available now must be given to ASX as soon as available. Information and documents given to ASX become ASX’s property and may be made public. Introduced 30/9/2001. Name of entity PROGEN PHARMACEUTICALS LIMITED ABN 82 We (the entity) give ASX the following information under listing rule 3.19A.1 and as agent for the director for the purposes of section 205G of the Corporations Act. Name of Director STANLEY CHANG (SHI-CHUNG CHANG) Date of appointment 7 December 2015 Part 1 - Director’s relevant interests in securities of which the director is the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Note: In the case of a company, interests which come within paragraph (i) of the definition of “notifiable interest of a director” should be disclosed in this part. Number & class of securities Nil + See chapter 19 for defined terms. 11/3/2002 Appendix 3X Page 1 Appendix 3X Initial Director’s Interest Notice Part 2 – Director’s relevant interests in securities of which the director is not the registered holder In the case of a trust, this includes interests in the trust made available by the responsible entity of the trust Name of holder & nature of interest Note: Provide details of the circumstances giving rise to the relevant interest. Nil Number & class of Securities Part 3 – Director’s interests in contracts Note: In the case of a company, interests which come within paragraph (ii) of the definition of “notifiable interest of a director” should be disclosed in this part. Detail of contract N/A Nature of interest N/A Name of registered holder (if issued securities) N/A No. and class of securities to which interest relates N/A + See chapter 19 for defined terms. Appendix 3X Page 2 11/3/2002
